              Case 2:20-cv-01109-JCC Document 16 Filed 10/29/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SECRET HARBOR, a Washington nonprofit             CASE NO. C20-1109-JCC
      corporation,
10
                                                        MINUTE ORDER
11                          Plaintiff,
             v.
12
      WESTERN WORLD INSURANCE
13    COMPANY, INC., a New Hampshire
      corporation,
14

15                          Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to extend the

20   deadline for serving initial disclosures (Dkt. No. 14). Having thoroughly considered the motion

21   and the relevant record, and finding good cause, the Court GRANTS the motion (Dkt. No. 14)

22   and ORDERS that the deadline for the parties to serve initial disclosures is extended by 14 days

23   until November 9, 2020.

24   //

25   //

26   //


     MINUTE ORDER
     C20-1109-JCC
     PAGE - 1
            Case 2:20-cv-01109-JCC Document 16 Filed 10/29/20 Page 2 of 2




 1        DATED this 29th day of October 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1109-JCC
     PAGE - 2
